Johnson, Judge:
When these appeals for reappraisement were called for trial, they were consolidated and submitted upon the following stipulation of counsel for the respective parties:
Mr. Glad : If it please the Court, I move that pencil numbers 199 and 200 on the September reappraisement calendar be consolidated for trial.
Mr. FitzGibbon : There is no objection.
Judge Johnson : Without objection, the two cases will be consolidated for trial.
Mr. Glad : If it please the Court, this appeal to reappraisement covers only the items referred to on the invoice as radius gauges, being item number 300-R-5, and their leatherette eases. As to any other items, we abandon the appeal.
I offer to stipulate that at the time of exportation of this particular item, this radius gauge, there was no foreign, export or United States value for such or similar merchandise.
Mr. FitzGibbon: That is agreed.
Mr. Glad: I offer to stipulate that the cost of production, as defined under Paragraph 402(f) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, for such or similar merchandise, for the item itself, was $1.52, and for the leatherette cases accompanying this item, was 48 cents.
Mr. FitzGibbon : That is agreed to.
*603On the agreed facts, I find that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise described on the invoices as item number 300-3N-5, radius gauges and leatherette cases, and that such value is $1.52 for the radius gauges and 48 cents for the leatherette cases accompanying the gauges.
As to all other items of merchandise, the appeals, having been abandoned, are dismissed.
Judgment will be rendered accordingly.